Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Objection to the Drawings
The drawings (Figures 1A-1C, 1E, and 3A, 3B; filed 10/26/2020) are objected to under 37 CFR 1.84 (b)(1) and (m) as being informal.  Black and white photographs are not ordinarily permitted in utility and design applications because they generally do not reproduce clearly.  Solid shading is not permitted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Rejections based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 4-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rubio Cebria (US 8,628,326) in view of DiAngelo et al (US 8,308,481).
	Rubio Cebria discloses a monolithic support structure having a support body with an attachment side and crown side; and a plurality of teeth projections having a crown region with anatomical features and a cervical region as identified in annotated Figure 5 of Rubio Cebria below.  Rubio Cebria indicates that the support structure may be manufactured via CAD/CAM from a number of different materials (column 5, lines 34-36), but does not disclose a ceramic material.   DiAngelo et al for a similar dental support structure teaches that it is desirable to manufacture the support from a ceramic material that may be machined from a sintered or partially sintered state (note column 27, lines 54-67).  To have manufactured the Rubio Cebria dental support structure of a ceramic material as taught by DiAngelo et al to be a desirable material for manufacturing such supports would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In regard to claim 5, note the apertures 540 (Figure 6) of Rubio Cebria.  In regard to claims 6 and 14, Diangelo et al teaches providing guide cylinder projections 152 (note e.g. Figures 25-26) for anchoring the support sturutre to implants in the patient’s jaw.  To have provided the Rubio Cebria dental support structure with guide cylinder projections for anchoring the support structure to dental implants would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In regard to claims 10, 11, 20 and 21, Rubio Cebria does not appear to disclose the color of the ceramic material from which it is manufactured; to the extent that the material does not inherently meet the broadly claimed tooth shade and flesh tone shade limitations, then one of ordinary skill in the art would have found it obvious to have manufactured the support of the claimed shade for aesthetic reasons.  In regard to claims 12 and 22, the construction of a Rubio Cebria/DiAngelo support structures for a patient needing both upper and lower replacement would have been obvious to one of ordinary skill in the art as matter of routine practice.


    PNG
    media_image1.png
    318
    649
    media_image1.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rubio Cebria (US 8,628,326) in view of DiAngelo et al (US 8,308,481).
	DiAngelo et al does not disclose that the zirconia ceramic from which the support is mad is yttria-stabilized zirconia as required by claim 3.  Burger et al, however, for a similar dental support teaches that it is desirable to stabilize the zirconia with yttrium oxide (note paragraph [0092]).   To have used yttria stabilized zirconia as the ceramic material of Rubio Cebria/DiAngelo et al as taught by Burger et al would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,813,728.  Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have found the presently claimed invention obvious in view of the previously set forth in the claims of ‘728.  For example with respect to pending claim 1, the patented claim 1 of ‘728 sets forth a monolithic support structure comprising a support body with an attachment side and a crown side and teeth projections having crown and cervical regions and then patented claim 2sets forth the ceramic material.  The presently pending claims are a broader non-patentably distinct variation of those claims previously patented by applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712